Per Curiam :
There appears to be nothing in this record that requires a reversal of the decree. The written agreement, set out in the bill, being silent as to how long the same was intended to continue in force, it was clearly competent for the defendant to prove by oral testimony that the parties did not intend to bind themselves by said agreement for any definite period of time, but purposely left that to be settled, either by a contemporaneous or subsequent agreement. The competency of parol evidence for such purpose as that, is recognized in numerous cases, among which are Greenawalt v. Kohne, 85 Pa. 369; Bown v. Morange, 108 Pa. 69; Thudium v. Yost, 20 W. N. 217; Thomas v. Loose, 114 Pa. 35. The evidence on that subject was quite sufficient to warrant the master in finding that the parties did make a contemporaneous agreement that their written contract should continue in force “ only so long as both parties should desire for their mutual advantage to continue it.” He also found, upon sufficient evidence, that defendant, in pursuance thereof, did terminate the contract. In view of these and other facts found by the learned master, there was no error in dismissing the bill. Neither of the assignments of error is sustained.
Decree affirmed and appeal dismissed at appellants’ costs.